Title: To James Madison from David Jones, 16 June 1813
From: Jones, David
To: Madison, James


Dear Sir,
Newark June 16. 1813.
I came here last wednesday, I preached to the army on Sunday. The Discourse was timely, for the army had Just returned from 40 mile Creek, not in a very good humour. I am extreamly disappointed, with regard to our force. Perhaps there is not on the ground 5000d men, part of which are sick. Were we to move, perhaps 3000d would be our Force. This Number is too Small to engage the Enemy with undoubted Success, without very hard fighting. General Dearborn is in a low State of health, and it is not expected he will ever be fit for Duty. He has resigned the Command to gen. Lewis. I am of opinion the general doth not think it expedient to fight the Enemy with our present Number, if it can be avoided; and at the same Time, we fear them not, if we must fight. If any real victory is designed, I must insist on it, that we should be reinforced with at least 1000d men. I see no way to obtain these but by voluntiers. General Debois is here & ready to command, & I have not the least Doubt but he is well Qualified. He is not too Eld, I deem him as well Qualified as ever he was. He has provided a Rifle, & if there is any opportunity, he will use it, I hope to some good Purpose. If we have no reinforcement, the Campaign will in part be lost, but we expect to keep our ground. I hope such measures will be Pursued as will soon raise an army to sweep Canada. The british fleet has passed us & are gone towards oswego, & have taken too store vessels coming from oswego, which is a great loss. We hear no more from Sacket’s harbour than from Jerusalem. We know nothing about Commodore Chauncy, nor where he is. I fear he cannot Command the Lake. Some of the Inhabitants, after they have taken Parole are compelled to take up arms; this has occationed many to cross the River. The Distress is great, but I hope it will be short. I am in good health & live with general Lewis. With the highest Esteem, I am your humble Servant
David Jones

Turn over
general Debois has lately come from general Harrison’s army & is in good health

N.B. From information since I wrote this I Question if we have not more than 3000d & part Past. P.S. This moment we hear the British have been reinforced 500 & 25 Dragoons.
